[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#106)
The plaintiff's motion to strike the defendant's first special defense on the ground that the first special defense fails to establish that the plaintiff has no cause of action against the defendant is denied. The plaintiff's motion to strike the second special defense on the same ground is granted.
FIRST SPECIAL DEFENSE
12 C.F.R. § 226.3 states that "An extension of credit not secured by real property, or by personal property . . . in which the amount financed exceeds $25,000 . . ." is exempt from the Truth in Lending Act (15 U.S.C. § 1601, et seq.). Emphasis added. In the present case, the unsecured amount financed is exactly $5,000.00. The Truth in Lending Act applies. Therefore, the defendant's special defense is legally sufficient. The motion to strike the first special defense is denied.
SECOND SPECIAL DEFENSE
General Statutes § 49-6d states that "[e]ach creditor shall notify a consumer debtor in writing when a mortgage loan CT Page 8448 application is filed. . . ." Emphasis added. This action does not involve a mortgage loan application. Therefore, General Statutes § 49-6d does not apply to the present case. The motion to strike the second special defense is granted.
KARAZIN, J.